Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim 1-8 rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Martin et al. (US 20160208455 A1).
Regarding Claim 1, Martin discloses:
a work-tool mounting mechanism (Fig 2) for detachably attaching a predetermined work tool that comprises an engaged portion having an engagement hole (130), the mechanism comprising:
an engaging portion (114)  that engages with the engaged portion and comprises;
a lever (146 & 148) that is rotatably attached (154) to the engaging portion (Fig. 4 & Fig. 5);
a lock pin (132) that is movable between a locked position (Fig. 4) and an unlocked position (Fig. 5), wherein the lock pin is inserted into the engagement hole in the locked position [0038 & 0039 & 0041] (Fig. 4), and the lock pin is not inserted into the engagement hole in the unlocked position [0038] (Fig. 5); and
a linking tool (140 & 142 & 144 & 150) that moves the lock pin between the locked position and the unlocked position with a rotation of the lever (Fig. 4 & Fig. 5 & Fig. 6 & Fig. 7 & Fig. 8);
wherein the linking tool comprises a regulating portion (150) that regulates the lock pin at the locked position from moving to the unlocked position [0012 & 0019].
Regarding Claim 2, Martin discloses:
the linking tool comprises:
a first tool (142 & 144) that is rotatably held by the lever; and
a second tool (140 & 150 & 162 & 164 & 166) that has a long shape and comprises:
one end in a longitudinal direction that is connected to the first tool and is slidable in the longitudinal direction (Fig. 4 & Fig. 5 & Fig. 6 & Fig. 7 & Fig. 8); and
another end in the longitudinal direction that is rotatably connected to the lock pin (Fig. 6), and
the regulating portion regulates the lock pin in the locked position from moving to the unlocked position by regulating the second tool from sliding against the first tool [0012 & 0019 & 0044 & 0055 & 0056 & 0057 & 0058].
Regarding Claim 3, Martin discloses:
the first tool has a hole (Fig. 6) that penetrates the first tool,
the second tool comprises:
an insertion portion (166) that is inserted into the hole and slidably connects the second tool to the first tool, and
the regulating portion that has an enlarged diameter relative to the insertion portion and has a shape that cannot be inserted into the hole (Fig. 6).
Regarding Claim 4, Martin discloses:
the second tool has an adjustable length [0012 & 0019 & 0044 & 0055 & 0056 & 0057 & 0058] (Fig. 6 & Fig. 7 & Fig. 8).
Regarding Claim 5, Martin discloses:
the second tool comprises:
a shaft that is slidably connected to the first tool and comprises a first screw portion (Fig. 6 & Fig. 7 & Fig. 8); and
a connector that is rotatably connected to the lock pin and comprises a second screw portion into which the first screw portion is screwed (Fig. 6 & Fig. 7 & Fig. 8).
Regarding Claim 6, Martin discloses:
a work vehicle (100) comprising:
the work-tool mounting mechanism according to claim 1 [see rejection of Claim 1 above].
Regarding Claim 7, Martin discloses:
the second tool has an adjustable length [0012 & 0019 & 0044 & 0055 & 0056 & 0057 & 0058] (Fig. 6 & Fig. 7 & Fig. 8).
Regarding Claim 8, Martin discloses:
the second tool comprises:
a shaft that is slidably connected to the first tool and comprises a first screw portion (Fig. 6 & Fig. 7 & Fig. 8); and
a connector that is rotatably connected to the lock pin and comprises a second screw portion into which the first screw portion is screwed (Fig. 6 & Fig. 7 & Fig. 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Patent Publications US 6238130 B1, US 6332748 B1, US 20020127090 A1 have been cited by the Examiner as pertinent to the Applicant’s disclosure because they teach work tool mounting mechanisms for detachably attaching a predetermined work tool utilizing a lever to effect locking and unlocking of the work tool to the mounting mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652